STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

ERNEST     VESSELL                                                            NO.      2022   CW   0343


VERSUS


SERGEANT        LONZO        JONES;    AND    STATE
OF   LOUISIANA             THROUGH    LOUISIANA
DEPARTMENT            OF    PUBLIC    SAFETY    AND                              JULY     18,      2022
CORRECTIONS,               DIXON    CORRECTIONAL
CENTER




In   Re:          Sergeant          Lonzo      Jones    and     State    of   Louisiana         through

                  Louisiana           Department       of   Public    Safety     and   Corrections,
                  Dixon        Correctional           Center,     applying       for     supervisory
                 writs,         20th        Judicial    District        Court,      Parish    of    East

                  Feliciana,          No.    46032.




BEFORE:           HOLDRIDGE,          PENZATO,    AND       LANIER,   JJ.


        WRIT     DENIED.


                                                       GH
                                                      AHP

                                                      WIL




COURT      OF   APPEAL,        FIRST    CIRCUIT




            agz
      DEPUTY          CLERK    OF    COURT
                FOR    THE    COURT